DARGAN, J.
The only question we shall notice arising out of the state of the pleading is, the' demurrer to the last assignment of the breach of the condition of the bond. This assignment alledges, that an execution issued in favor of George Patterson, (for whose use the suit is brought,) for $234, besides costs, and was levied on the real estate of the defendant in the execution, Hobday, of the value of $4,000, and that the sheriff unlawfully, negligently, and contrary to his duty as sheriff, sold said real estate at a grossly inadequate price, to wit, for the sum of three hundred and three dollars, when, in truth, said lands were worth $5,000; wherefore said plaintiff says he is damaged to the amount of his, execution. '
It is alledge that the plaintiffs execution was for the sum of $234, besides costs, which amount only to some eight or ten dollars; and also, that the land at the sale brought $303, which is sufficient to pay the execution, and all costs. We cannot see upon what principle the plaintiff can charge the sheriff, for selling the goods of the defendant in execution for a grossly inadequate price, if the sum raised at the sale, is sufficient to satisfy his debt. The receipt of the money by the, sheriff, is a satisfaction of his execution, and if his debt is satisfied, he cannot alledge that he has received any injury from the manner in which the sale was conducted. *520The demurrer to the last breach should have been sustained. If the sale took place under several executions, and some older than the execution of the plaintiff, which absorbed the whole amount for which the land was sold, this ought to have been averred, but if not averred, it cannot be intended.
The other question we propose to examine, grows out of the bill of exceptions, and is one of novelty and great importance. It is, whether the sheriff is liable in damages to the plaintiff, for selling the land of the defendant in execution, for a grossly inadequate price. This question came before this court in the case of The Governor v. Powell, 9 Ala. 85, but was not decided. And in the case of Powell v. The Governor, 9 Ala. 36, the question, although adverted to, did not directly arise; and therefore the question may be considered as res integra in this court.
It is the duty of a sheriff to obey the mandate of the writ, and to execute it in good faith, and if he act honestly, in the discharge of his duty, and in obedience to law, he should be protected by law. If, however, he act dishonestly, or fraudulently in the execution of process, he must be answerable to those who have been injured by such acts. And if he is guilty of gross negligence in the execution of a fi. fa., from which injury has resulted, he ought not to be protected from the consequences of such gross neglect, because he is acting under the mandate of a judicial process. In the case of Lynch v. The Commonwealth, 6 Watts’ Rep. 495, a question very similar to the one now before the court arose. In that case, the sheriff had in his hands fi. /b’s, and also writs of venditioni exponas. He had sold the goods of the defendants, and it was contended at a grossly inadequate price. The court say, that in the absence of any directions by the plaintiff in the execution, the sheriff pursues the exigency of the writ — he sells at public auction, and if he is not guilty of fraud, or neglect in relation to the sale, he is not answerable to the plaintiff, although the goods bring an inadequate price. That gross inadequacy of price, may be evidence of fraud, or neglect in the discharge of his duty, but within itself does not give the plaintiff a right of action. How far he might be authorized to postpone a sale, from a regard to the defendant’s interest, is another question; but it is clear *521that unless he has been guilty of fraud or neglect, he is not answerable to the plaintiff for proceeding merely to sell- the goods, as required by the writ, although they bring an inadequate price.
So far as I have been able to examine the English authorities, they do not recognize a different rule. In 1 Starkie’s Rep. 43, it is held, that if the sale be fair, the sheriff is not liable to an action, though the property be sold for much below its real value ; and I conceive this to be the true principle. It is true, that in 3 Campbell, 521, Lord EJlenborough said, if the goods were really worth £300 or £400, he thought the sheriff would be liable for selling them for £72. But it may be asked why he thought so ? Would he have so held, if the proof had fully shown that the sale was fair and bona fide, and that the sheriff could not get more. Or did he think so, because the goods were of such a character that they would probably meet with a ready sale, and the price being so grossly inadequate, that it superinduced on his mind the idea of fraud ; or that there had been some dishonesty in the sale ? If the latter were the ground of his opinion, then there is no conflict between the cases in 3 Campbell and 1 Starkie. But we think the principle declared in 6 Watts is the correct exposition of the law. That before the plaintiff in execution can charge the sheriff in damages for a sale of property, he must show that there has been either fraud or gross negligence in the sale. This principle seems to us peculiarly applicable in reference to real estate. How is the sheriff to know the character of the defendant’s title, even if he could ascertain the incumbrances oh it by way of mortgage ? And when we see the difference in the estimates of value placed on the land sold in this case, by those who live near it, and know it well, we see the difficulty that would result from the rule, holding the sheriff liable for the sale of land, for an inadequate price merely. Whilst, therefore, mere inadequacy of price, when the sale is fairly made, will not subject the sheriff to damages, yet if , there was fraud in the sale, or gross neglect, accompanied with injury to the plaintiff in execution, or to the defendant, the sheriff could not shield himself from the consequences result*522ing from such fraud, or neglect, by showing he was guilty of it, in the execution of legal process.
The charge given by the court, at the request of the defendant in error, is erroneous, as it contravenes the view here taken, and proceeds upon the idea, that inadequacy of price, within itself, is sufficient to charge the sheriff with damages, at the suit of the plaintiff in the execution.
Let the judgment be reversed, and the cause remanded.